UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6625


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERREN LAMONTE LANE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:07-cr-00427-JAB-1; 1:10-cv-00533-JAB-
PTS)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perren Lamonte Lane, Appellant Pro Se.      Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Perren      Lamonte      Lane   seeks        to     appeal      the    district

court’s    order      accepting       the   magistrate           judge’s      report        and

recommendation to deny relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The     order     is   not       appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)           (2006).              A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard          by        demonstrating          that

reasonable       jurists     would      find      that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on   procedural          grounds,        the       prisoner        must

demonstrate      both    that     the    dispositive           procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Lane

has not made the requisite showing.                       Accordingly, we deny a

certificate      of     appealability       and     dismiss          the    appeal.          We

dispense     with     oral    argument          because       the     facts    and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3